Citation Nr: 1033453	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a separate initial evaluation for cervical 
spondylosis and degenerative disc disease from March 1, 2005 to 
March 5, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for cervical spondylosis and degenerative disc disease from March 
6, 2010.

3.  Entitlement to a separate initial evaluation for lumbar 
spondylosis with degenerative disc disease narrowing L5-S1 from 
March 1, 2005 to March 5, 2010.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spondylosis with degenerative disc disease narrowing 
L5-S1 from March 6, 2010.

5.  Entitlement to an initial compensable evaluation for urinary 
incontinence with post bladder suspension from March 1, 2005 to 
August 21, 2005.

6.  Entitlement to an initial compensable evaluation for urinary 
incontinence with post bladder suspension from August 22, 2005 to 
April 30, 2007.

 7.  Entitlement to an initial compensable evaluation for urinary 
incontinence with post bladder suspension from May 1, 2007. 

8.  Entitlement to an initial evaluation in excess of 10 percent 
for celiac disease (including symptoms of gastroesophageal reflux 
disease ((GERD)) and gastritis).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 
2005.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In an April 2005 rating decision, the RO, in pertinent part, 
granted service connection for (1) cervical spondylosis and 
degenerative disc disease and lumbar spondylosis with 
degenerative disc narrowing L5-S1, awarding a 10 percent 
evaluation; (2) urinary incontinence with bladder suspension, 
awarding a 10 percent evaluation; (3) asthma, awarding a 
noncompensable evaluation; (4) dry eye syndrome, awarding a 
noncompensable evaluation; (5) hypothyroidism, awarding a 10 
percent evaluation; and (6) celiac disease (including symptoms of 
GERD and gastritis), awarding a 10 percent evaluation.  The 
effective date for each of the claims was March 1, 2005 (the day 
after the Veteran's discharge).  The RO also denied service 
connection for sciatica.  The Veteran filed a timely notice of 
disagreement in September 2005.  However, the May 2007 Form 9 
establishes that the Veteran perfected the neck and back, urinary 
incontinence, and celiac disease claims only.

In a March 2010 rating decision, the RO assigned separate 10 
percent evaluations for cervical spondylosis and degenerative 
disc disease and lumbar spondylosis with degenerative disc 
narrowing L5-S1.  The effective date for both claims was March 6, 
2010 (the date of the VA examination).

The issues on the title page have been recharacterized to better 
reflect all current manifestations of the cervical spine, lumbar 
spine, and urinary incontinence disabilities.

In July 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the hearing, 
the Veteran submitted additional evidence along with a waiver of 
initial RO consideration.  A transcript of the hearing is 
associated with the claim folder. 

The issue of entitlement to dental treatment has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From March 1, 2005 to March 5, 2010, the medical evidence 
showed X-ray findings of degenerative arthritis in the cervical 
spine and full range of motion.

2.  From March 6, 2010, the Veteran's cervical spine disability 
has been manifested by forward flexion limited to 40 degrees.

3.  From March 1, 2005 to March 5, 2010, the medical evidence 
showed X-ray findings of degenerative arthritis in the lumbar 
spine and full range of motion.

4.  From March 6, 2010, the Veteran's lumbar spine disability has 
been manifested by no more than moderate limitation of motion 
with forward flexion most severely limited to 60 degrees.

5.  From March 1, 2005 to August 21, 2005, the preponderance of 
the evidence shows that the Veteran had a daytime voiding 
interval of six hours, no nocturnal voiding, no significant 
obstructive symptomatology, and did not wear absorbent materials.

6.  From August 22, 2005 to May 1, 2007, the preponderance of the 
evidence shows that the Veteran did not wear absorbent materials, 
but woke to void three times per night.

7.  From May 2, 2007, the preponderance of the evidence shows 
that the Veteran has required the use of an appliance and a 
daytime voiding interval of 1-2 hours.
 
8.  Since being on a gluten-free diet, the Veteran's celiac 
disease (including symptoms of GERD and gastritis) has been 
manifested by moderate to moderately severe symptoms, including 
occasional constipation and episodes of abdominal discomfort, 
with no anemia and no significant impairment of health.


CONCLUSIONS OF LAW

1.  From March 1, 2005 to March 5, 2010, the criteria for a 
separate 10 percent evaluation, but no higher, for cervical 
spondylosis and degenerative disc disease are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010 (2009).

2.  From March 6, 2010, the criteria for an initial evaluation 
for cervical spondylosis and degenerative disc disease in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2009).

3.  From March 1, 2005 to March 5, 2010, the criteria for a 
separate 10 percent evaluation, but no higher, for lumbar 
spondylosis with degenerative disc disease are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010 (2009).

4.  From March 6, 2010, the criteria for a 20 percent evaluation, 
but no higher, for lumbar spondylosis with degenerative disc 
disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, Diagnostic Code 
5242 (2009).

5.  From March 1, 2005 to August 21, 2005, the criteria for an 
initial compensable evaluation for urinary incontinence with 
bladder suspension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.7, 4.115(a), 4.115(b), Diagnostic Code 7517 (2009).

6.  From August 22, 2005 to April 30, 2007, the criteria for a 
disability rating of 20 percent, but no higher, for urinary 
incontinence with bladder suspension have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.115b, Diagnostic Code 7517 (2009).

7.  From May 1, 2007, the criteria for a disability rating of 60 
percent, but no higher, for urinary incontinence with bladder 
suspension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.115b, Diagnostic Code 7517 (2009).

8.  The criteria for a disability rating in excess of 10 percent 
for celiac disease (including symptoms of GERD and gastritis) 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 4.1-4.10, 4.114, Diagnostic Codes 7399-7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's disagreement with the initial assignment of 
evaluations for her neck, back, urinary incontinence, and celiac 
disease disabilities follows the grant of service connection.  
Once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Since the issue of the effective date to be assigned the now 
granted disabilities is a "downstream" issue, VCAA notice is not 
required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  Likewise, in 
Dingess, the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Thus, VA's duty to 
notify in this case has been satisfied.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice 
she was supplied.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all available VA 
treatment records and provided VA examinations.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 3 8 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.

III.  Cervical and Lumbar Spine Disabilities 

Prior to March 6, 2010, cervical spondylosis and degenerative 
disc disease was combined with lumbar spondylosis with 
degenerative disc disease narrowing L5-S1 and evaluated as one 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A disability involving the cervical spine and a disability 
involving the lumbar spine are two separate disabilities.  In 
general, all disabilities, including those arising from a single 
disease entity, are rated separately, and all disability ratings 
are then combined in accordance with 38 C.F.R. § 4.25.  When a 
Veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, separate disability ratings for the cervical and 
lumbar spine are warranted effective March 1, 2005, the day after 
the Veteran's discharge.

For this reason, the cervical spine will be evaluated separately 
from the lumbar spine for the entire appeals period.

The Veteran is not prejudiced by having her cervical spine and 
lumbar spine disabilities rated separately.  She previously had a 
rating of 10 percent for the cervical spine and the lumbar spine 
(combined) disability.  As discussed below, the present separate 
rating for the cervical spine is 10 percent, and the present 
separate ratings for the lumbar spine are 10 and 20 percent.  
This affords the Veteran a 19 percent combined rating for the 
cervical spine and lumbar spine disabilities from March 1, 2005 
to March 5, 2010, and a 28 percent combined rating from March 6, 
2010, which compensates the Veteran more than when the cervical 
and lumbar spine disabilities were rated together as 10 percent 
disabling.  See 38 C.F.R. § 4.25.  

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by X-ray findings is to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Under the spine rating formula, spine disabilities should be 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

DC 5242 evaluates degenerative arthritis of the spine (see also 
diagnostic code 5003).  A 10 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height,

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees but 
not greater that 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater that 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis,

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine,

A 40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine,

A 50 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Cervical Spine from March 1, 2005 to March 5, 2010

STRs dated January 2002 show that the Veteran complained of right 
shoulder pain after carrying something heavy.  The assessment was 
"C5-C6 right sided radicular symptoms, will check C-spine X-rays 
and MRI."  Those reports are not found in the service records.

In July 2004, the Veteran complained of back and neck pain.  The 
clinician noted that the Veteran had been recently diagnosed with 
degenerative joint disease in the neck, but stated that the 
radiologist's opinion was "peculiar."  Paresthesias at C6-C8 
was noted in December 2004.

A February 2005 QTC examination shows no evidence of radiating 
pain on movement, muscle spasm, or tenderness.  There was no 
ankylosis of the spine.  Flexion was to 45 degrees; extension was 
to 45 degrees; lateral flexion was to 45 degrees bilaterally; 
rotation was to 80 degrees bilaterally.  Range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  X-ray report 
shows moderate spondylosis and minimal degenerative disc space 
narrowing C5-6 but no evidence of foraminal compromise.  The 
diagnosis was cervical spondylosis and degenerative disc disease 
C5-6.  

The medical evidence shows that the cervical spine did not have 
any objective findings of limitation of motion during this time 
period.  The record also shows no spasms or deformities in the 
spine or any bowel or bladder disfunction or other neurological 
impairment as a result of the cervical spine disability.  
Therefore, a rating under the general rating formula for rating 
the spine, including consideration of a separate neurological 
evaluation, does not apply.  Additionally, the record does not 
show any incapacitating episodes lasting at least one week 
because of the cervical spine.  Thus, an evaluation under the 
criteria for intervertebral disc syndrome also does not apply.

As noted, however, Diagnostic Code 5003 provides for a 10 percent 
evaluation for X-ray evidence of degenerative arthritis.  Thus, a 
10 percent evaluation is warranted for the cervical spine under 
Diagnostic Code 5003, effective March 1, 2005, the day after the 
Veteran's discharge.

Cervical Spine from March 6, 2010

A March 2010 VA examination report shows that the Veteran 
reported neck pain since 2002.  Motor, sensory, and reflex 
examinations were normal.  Plantar flexion was normal 
bilaterally.  Upon physical examination, flexion was to 40 
degrees; extension was to 30 degrees; lateral flexion was to 40 
degrees bilaterally; lateral rotation was to 70 degrees 
bilaterally.  There was no objective evidence of pain on active 
range of motion.  There was no objective evidence of pain 
following repetitive motion.  X-rays show spurring at C5-6, with 
perhaps slight spurring at C4-5 and C-7, as well as mild 
bilateral diffuse facet arthropathy.  There was no foraminal 
compromise.  The diagnosis was cervical spondylosis.

The level of impairment in the thoracolumbar spine has been 
relatively stable throughout the appeals period, and has never 
been worse than what is warranted for a 10 percent rating under 
DC 5010-5003.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain in the cervical spine.  This functional 
impairment, however, is considered by the 10 percent rating 
assigned under Diagnostic Codes 5010-5003.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

The preponderance of the evidence is against the increased rating 
claim for the Veteran's cervical spine disability; there is no 
doubt to be resolved; and an increased rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Lumbar Spine from March 1, 2005 to March 5, 2010

STRs dated December 1984 show that the Veteran complained of back 
pain.  She reported feeling a "pull" in her back while doing 
yard work.  There was full range of motion upon examination.  The 
assessment was low back strain.  In September1987, the Veteran 
complained of low back pain that had occurred "on and off" for 
one year.  October 1987 X-rays show very small broad-based bulges 
at L4-5 and L5-S1, without evidence of nerve root compression.  

In January 2003, the Veteran complained of an acute back spasm of 
24 hours' duration.  Examination was deferred.  The clinician 
prescribed Flexeril. 

The Veteran was treated for low back pain in December 2004.   
There was no decreased range of motion.  No spasms were noted.  
Muscle strength was 5/5.  The assessment was low back pain.  Pain 
medication was prescribed.

A February 2005 QTC examination report shows that the Veteran 
reported low back pain since 1983.  Upon physical examination, 
there were no complaints of radiating pain on movement.  Muscle 
spasm was absent.  No tenderness was noted.  There was negative 
bilateral straight leg raising.  There was no ankylosis of the 
spine.  Flexion was to 90 degrees; extension was to 30 degrees; 
lateral flexion was to 30 degrees bilaterally; rotation was to 30 
degrees bilaterally.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  There were no signs of 
intervertebral disc syndrome.  X-rays show mild thoracolumbar 
dextroscoliosis and minimal diffuse lumbar spondylosis along with 
mild degenerative disc space narrowing L5-S1.  The diagnosis was 
lumbar spondylosis with degenerative disc narrowing L5-S1.

The medical evidence shows that the lumbar spine did not have any 
objective findings of limitation of motion during this time 
period.  The record also shows no spasms or deformities in the 
spine or any bowel or bladder disfunction or other neurological 
impairment as a result of the lumbar spine disability.  
Therefore, a rating under the general rating formula for rating 
the spine, including consideration of a separate neurological 
evaluation, does not apply.  Additionally, the record does not 
show any incapacitating episodes lasting at least one week 
because of the lumbar spine.  Thus, an evaluation under the 
criteria for intervertebral disc syndrome also does not apply.

As noted, however, Diagnostic Code 5003 provides for a 10 percent 
evaluation for X-ray evidence of degenerative arthritis.  Thus, a 
10 percent evaluation is warranted for the cervical spine under 
Diagnostic Code 5003 from March 1, 2005 to March 5, 2010.

Lumbar Spine from March 6, 2010

A March 2010 VA spine examination report shows that the Veteran 
reported  low back pain since falling down some stairs in 1983.  
Motor, sensory, and reflex examinations were normal.  Lasegue's 
testing was negative.  There was no ankylosis of the spine.  
Flexion was to 60 degrees; extension was to 20 degrees; lateral 
flexion was to 30 degrees bilaterally; lateral rotation was to 30 
degrees bilaterally.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  There were no signs of 
intervertebral disc syndrome.  X-rays show diffuse moderate 
degenerative disc disease, with more advanced disc space 
narrowing at L5-S1.  There was no evidence of spondylolysis or 
focal osseous lesions.  The diagnosis was lumbar degenerative 
disc disease and spondylosis.  

The Veteran is entitled to a 20 percent evaluation, as the 
medical evidence shows forward flexion of the thoracolumbar spine 
greater than 30 but not greater than 60 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242. 

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain in the lumbar spine.  This functional 
impairment, however, is considered by the 10 and 20 percent 
ratings assigned under Diagnostic Codes 5010-5003 and 5242.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

To the extent that any further increase in disability rating for 
the Veteran's lumbar disability is denied, there is no doubt to 
be resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

IV.  Urinary Incontinence

The RO has assigned a noncompensable evaluation effective March 
1, 2005  pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7599-
7517, for urinary incontinence with bladder suspension.  The 
disability is to be rated by analogy to voiding dysfunction.  Id.

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:

Urinary incontinence: A 20 percent evaluation is warranted for 
urine leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day; a 40 
percent evaluation is warranted for urine leakage/incontinence 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day; and a 60 percent evaluation is 
warranted for urine leakage/incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency: A 10 percent evaluation is warranted for a 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night; a 20 percent evaluation is 
warranted for a daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night; and a 
40 percent evaluation is warranted for a daytime voiding interval 
less than one hour, or; awakening to void five or more times per 
night.  38 C.F.R § 4.115a.

Obstructive Voiding: A 0 percent evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year; a 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) with 
any one or combination of the following: (1) Post void residuals 
greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/sec); (3) Recurrent urinary tract 
infections secondary to obstruction; (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

From March 1, 2005 to August 21, 2005

Service treatment records (STRs) dated April 1989 establish that 
the Veteran reportedly first experienced urinary incontinence in 
1987, after the birth of her third child, and that it became 
worse in 1988, after the birth of her fourth child.  The Veteran 
underwent bladder suspension surgery in 1989 and 1999.

A February 2005 VA general medical examination report indicates 
that the Veteran urinated four times per day at intervals of six 
hours.  She had no urination problem at night.  She reported 
problems starting urination and a hesitant urine flow.  The 
Veteran complained of urinary incontinence that did not require 
the use of pads or an appliance.  The functional impairment was 
the inability to hold urine and the inability to stop the flow 
once it started.  

During this time period, the Veteran did not require the use of 
absorbent materials, had a daytime voiding interval of six hours, 
no nocturnal voiding, no significant obstructive symptomatology, 
and did not wear absorbent materials.  She did not report any 
problems with urinary tract infections.  The medical evidence of 
record supports a noncompensable rating for this time period.

August 22, 2005 to April 30, 2007

An August 22, 2005 treatment record from Dr. M.W.M. states that 
the Veteran had nocturia 2-3 times nightly, as well as loss of 
urine upon standing and incessant sensation of urgency.  She was 
slow to start a stream of urine and unable to control flow.  The 
doctor opined that these symptoms warranted a rating greater than 
10 percent.

A 20 percent rating best characterizes the overall severity of 
the service-connected disability from August 22, 2005 to April 
30, 2007.   During this time period, the Veteran's urinary 
incontinence was manifested by the need to void three times per 
night.  

The Veteran does not manifest any of the particular attributes 
under which a higher rating is assignable for voiding 
dysfunction.  The evidence does not indicate that the Veteran 
required the wearing of absorbent materials which must be changed 
2-4  times per day, nor does the evidence suggest that the 
Veteran experienced daytime voiding in intervals of less than one 
hour or awakened to void five or more times per night.  The 
evidence pertinent to this period also fails to show any problems 
with urinary tract infections.  Lastly, there is no evidence of 
urinary retention requiring intermittent or continuous 
catheterization.

From May 1, 2007

In a May 2007 statement, the Veteran stated that she voided 
"frequently during the day and night."  She further stated that 
she had started wearing devices.
During her July 2010 hearing, the Veteran testified that in the 
last three-and-a-half years she has had four injections of a 
bulking agent, which did not help control the leakage.  She 
stated that was able to avoid wearing pads by going to the 
bathroom every 1-2 hours during the day.

A voiding dysfunction under 38 C.F.R. § 4.115a provides a 60 
percent disability rating for continual urine leakage which 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  Lay 
and medical evidence of record reflects that the Veteran has 
required the use of an appliance since May 2007; when not wearing 
an appliance, she avoids the use of pads by going to the bathroom 
repeatedly throughout the day.  Accordingly, a 60 percent 
disability rating is warranted under Diagnostic Code 7517 for a 
voiding dysfunction manifested by continual urine leakage.

To the extent that any further increase in disability rating for 
urinary incontinence is denied, there is no doubt to be resolved; 
and an increased rating is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

V.  Celiac Disease 

The Veteran's celiac disease (including symptoms of GERD and 
gastritis) is currently rated by analogy under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7319 (2009).  Under DC 7319 a 10 percent 
evaluation is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation requires severe 
irritable colon syndrome manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114 DC 7319.  

Other applicable codes for the digestive system include DC 7307 
and 7346.  Under DC 7307 a 10 percent evaluation is warranted for 
chronic gastritis with small nodular lesions, and symptoms.  A 30 
percent evaluation is warranted for chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.  A 60 
percent evaluation is warranted for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 
4.114, DC 7307.  

Under DC 7346 a 10 percent evaluation is warranted when there are 
two or more of the symptoms for the 30 percent rating of less 
severity.  A 30 percent evaluation is warranted when there is 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent evaluation contemplates a level of impairment, which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture.  38 
C.F.R. § 4.114.

STRs show that the Veteran began having difficulty with 
constipation and abdominal pain as early as 1980.  She underwent 
numerous diagnostic tests, including upper and lower 
gastrointestinal endoscopies and abdominal and gall bladder 
ultrasounds.  She was treated for GERD and pernicious anemia in 
an attempt to resolve her symptoms.  She was diagnosed with 
celiac disease in 2002 by small-bowel biopsy.  

A February 2005 QTC general medical examination shows that the 
Veteran's GERD caused episodes of non-cardiac chest pain, 
heartburn, epigastric pain, scapular pain, reflux, regurgitation 
of stomach contents, nausea, and vomiting.  The symptoms 
reportedly occurred intermittently, as often as three times per 
week, with each occurrence lasting two hours.  She reported 150 
attacks within the previous year.  The Veteran's celiac disease 
caused chronic constipation and abdominal pain that reportedly 
occurred more than 2/3 of the year.  The abdominal pain was 
caused by eating anything with wheat.  The clinician noted that 
these symptoms occurred constantly.  The Veteran's gastritis 
caused occasional stomach pain.  There was no nausea or vomiting.  
None of these conditions affected the Veteran's body weight.  She 
had not lost any time from work because of these disabilities, 
nor was there any  functional impairment.

In an August 2005 correspondence, Dr. M.W.M. stated that he had 
reviewed the STRs and noted the Veteran's long history of 
constipation.  He wrote "[the Veteran] has described on numerous 
occasions, various symptoms and descriptions that could be 
included with irritable bowel syndrome."  The doctor opined that 
a 30 percent rating was warranted.

In a statement dated September 2005, the Veteran reported that 
she suffered from constipation and required laxatives in order to 
have weekly bowel movements.

A May 2007 treatment report from Dr. L.K. states that the Veteran 
"does well as long as she is on a gluten diet" and that 
"[w]hen she is off the diet she gets chest pain . . . and a 
variety of abdominal complaints."  She denied any diarrhea.   
The doctor noted that the Veteran had a good appetite.  On 
physical examination the abdomen was normal.  The assessment was 
stable celiac disease.

A March 2010 VA stomach examination report shows that the Veteran 
had bloating, severe abdominal pain, and chest pain prior to 
being diagnosed with celiac disease.  Since then, she reportedly 
had had "a major dietary change."  The Veteran reportedly had 
been stable since starting a gluten free diet, and her response 
to treatment was described as "good."  She reportedly lost a 
lot of weight after starting the gluten free diet, but was back 
to her normal weight.  The doctor noted that the Veteran was 
currently asymptomatic "but will get bouts if she does not 
adhear [sic] strictly to diet."  Her symptoms included 
constipation.  She denied nausea, vomiting, and diarrhea.  Upon 
physical examination, the doctor noted abdominal tenderness and 
distention.  There were no signs of anemia.  The diagnosis was 
celiac disease.  The doctor noted that this disability has 
significant effects on the Veteran's occupation as a nurse due to 
"fecal incontinence, pain, other" in that she was "assigned 
different duties."  In addition, she was unable to eat at work 
and had to buy expensive gluten free food.

During the July 2010 hearing, the Veteran stated that whenever 
she eats gluten, she experiences abdominal distension, chest 
pain, and constipation.  She testified that "it's nearly 
impossible not to eat something that has some gluten in it."  
She further stated that she inadvertently eats something 
containing gluten three or four times a week.

An evaluation of 10 percent was assigned based on the February 
2005 examination,  effective March 1, 2005.  A higher evaluation 
requires evidence of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health; chronic gastritis identified by a 
gastroscope with multiple small eroded or ulcerated areas; or 
severe irritable colon syndrome, with diarrhea or alternating 
diarrhea and constipation with more or less constant abdominal 
distress.  Although the February 2005 examiner noted chest pain, 
heartburn, epigastric pain, scapular pain, reflux, regurgitation 
of stomach contents, nausea and vomiting, these symptoms do not 
appear to have been persistent.  In addition, the examiner 
concluded that the disability had no effect on the Veteran's 
daily activities.  The most recent VA examiner has similarly 
concluded that the disability has no effect on the Veteran's 
daily activities.  There is no evidence that the Veteran has 
chronic gastritis with multiple small eroded or ulcerated areas, 
anemia, or inability to gain weight.  The evidence demonstrates 
that there is no disturbance in nutrition caused by this 
disability, and that it is not productive of severe impairment of 
health.  The primary problem appears to be constipation and 
abdominal distress whenever the Veteran eats a food product that 
contains wheat.  The Veteran has acknowledged that her condition 
can be controlled by diet, albeit not perfectly.  In fact, the 
May 2007 doctor and March 2010 examiners have opined that her 
condition is stable.  While the Veteran has reported having 
constipation three or four times a week, the constipation is not 
accompanied by diarrhea, anemia, or an inability to gain weight.  
The Board empathizes with the dietary and lifestyle changes 
caused by this disability.  However, there is no basis for a 
higher schedular rating under either DC 7307, 7319, or 7346.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to the service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the increased rating 
claim for celiac disease; there is no doubt to be resolved; and 
an increased rating is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to a separate initial evaluation of 10 percent for 
cervical spondylosis and degenerative disc disease from March 1, 
2005 to March 5, 2010 is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for 
cervical spondylosis and degenerative disc disease from March 6, 
2010 is denied.

Entitlement to a separate initial evaluation of 10 percent for 
lumbar spondylosis with degenerative disc disease narrowing L5-S1 
from March 1, 2005 to March 5, 2010 is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to an initial evaluation of 20 percent for lumbar 
spondylosis with degenerative disc disease narrowing L5-S1 from 
March 6, 2010 is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to an initial compensable evaluation for urinary 
incontinence with post bladder suspension from March 1, 2005 to 
August 21, 2005 is denied.

Entitlement to a 20 percent evaluation for urinary incontinence 
with post bladder suspension from August 22, 2005 to April 30, 
2007 is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to a 60 percent evaluation for urinary incontinence 
with post bladder suspension from May 1, 2007 is granted, subject 
to the rules and payment of monetary benefits. 

Entitlement to an initial evaluation in excess of 10 percent for 
celiac disease (including symptoms of gastroesophageal reflux 
disease ((GERD)) and gastritis) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


